ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Green Building Corporation                    )      ASBCA No. 61437
                                              )
Under Contract No. FA2816-15-C-0026           )

APPEARANCE FOR THE APPELLANT:                        Mr. Fred Heidarian
                                                      President

APPEARANCES FOR THE GOVERNMENT:                      Jeffrey P. Hildebrant, Esq.
                                                      Air Force Deputy Chief Trial Attorney
                                                     Lt Col Damund E. Williams, USAF
                                                     Justin D. Haselden, Esq.
                                                      Trial Attorneys

                                ORDER OF DISMISSAL

       The parties have reported a settlement and jointly move to dismiss. Accordingly,
this appeal is dismissed with prejudice.

       Dated: 5 April 2018



                                                  ~~IY}'~O~
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals


       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61437, Appeal of Green Building
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals